VARIABLE ESTATE DESIGN A FLEXIBLE PREMIUM VARIABLE UNIVERSAL LIFE INSURANCE POLICY issued by ReliaStar Life Insurance Company and its Select*Life Variable Account Supplement Effective as of April 29, 2011 This supplement updates and amends certain information contained in your prospectus dated April 29, 2005, and subsequent supplements thereto. Please read it carefully and keep it with your prospectus for future reference. IMPORTANT INFORMATION REGARDING FUND NAME CHANGES Effective April 29, 2011, certain of the funds available through the Select*Life Variable Account will change their names as follows: Former Fund Name Current Fund Name ING Columbia Small Cap Value Portfolio ING Columbia Small Cap Value II Portfolio ING Van Kampen Comstock Portfolio ING Invesco Van Kampen Comstock Portfolio ING Van Kampen Equity and Income Portfolio ING Invesco Van Kampen Equity and Income Portfolio ING Van Kampen Growth and Income Portfolio ING Invesco Van Kampen Growth and Income Portfolio ING Wells Fargo Health Care Portfolio ING BlackRock Health Sciences Opportunities Portfolio IMPORTANT INFORMATION ABOUT THE FUNDS AVAILABLE THROUGH THE POLICIES The following chart lists the funds that are, effective April 29, 2011, available through the policies, along with each fund’s investment adviser/subadviser and investment objective. More detailed information about these funds can be found in the current prospectus and Statement of Additional Information for each fund. If you received a summary prospectus for any of the funds available through your policy, you may obtain a full prospectus and other fund information free of charge by either accessing the internet address, calling the telephone number or sending an email request to the email address shown on the front of the fund’s summary prospectus. There is no assurance that the stated investment objectives of any of the funds will be achieved. Shares of the funds will rise and fall in value and you could lose money by allocating policy value to the Sub-Accounts that invest in the funds. Shares of the funds are not bank deposits and are not guaranteed, endorsed or insured by any financial institution, the Federal Deposit Insurance Corporation or any other government agency. Except as noted, all funds are diversified, as defined under the 1940 Act. X.18517-11 Page 1 of 9 April 2011 Investment Adviser/ Fund Name Subadviser Investment Objective American Funds ® – Growth Fund Investment Adviser : Seeks growth of capital by investing (Class 2) Capital Research and Management primarily in common stocks. Company SM American Funds ® – Growth-Income Investment Adviser : Seeks capital growth over time and Fund (Class 2) Capital Research and Management income by investing primarily in U.S. Company SM common stocks or other securities that demonstrate the potential for appreciation and/or dividends. American Funds ® – International Investment Adviser : Seeks growth of capital over time by Fund (Class 2) Capital Research and Management investing primarily in common stocks Company SM of companies located outside the United States. BlackRock Global Allocation V.I. Investment Adviser : Seeks to provide high total return Fund (Class III) BlackRock Advisors, LLC through a fully managed investment Subadvisers : policy utilizing U.S. and foreign equity, BlackRock Investment Management, debt and money market instruments, LLC; BlackRock International Limited the combination of which will be varied from time to time both with respect to types of securities and markets in response to changing market and economic trends. Fidelity® VIP Contrafund® Portfolio Investment Adviser : Seeks long-term capital appreciation. (Initial Class) Fidelity Management & Research Company Subadvisers : FMR Co., Inc. and other affiliates of Fidelity Management & Research Company Fidelity® VIP Equity-Income Investment Adviser : Seeks reasonable income. Also Portfolio (Initial Class) Fidelity Management & Research considers the potential for capital Company appreciation. Seeks to achieve a yield Subadvisers : which exceeds the composite yield on FMR Co., Inc. and other affiliates of the securities comprising the S&P 500 ® Fidelity Management & Research Index. Company ING Artio Foreign Portfolio (Class I) Investment Adviser : Seeks long-term growth of capital. Directed Services LLC Subadviser : Artio Global Management, LLC ING Blackrock Health Sciences Investment Adviser : Seeks long-term capital growth. Opportunities Portfolio (Class I) Directed Services LLC Subadviser : BlackRock Advisors, LLC ING BlackRock Large Cap Growth Investment Adviser : Seeks long-term growth of capital. Portfolio (Class I) Directed Services LLC Subadviser : BlackRock Investment Management, LLC X.18517-11 Page 2 of 9 April 2011 Investment Adviser/ Fund Name Subadviser Investment Objective ING Clarion Global Real Estate Investment Adviser : Seeks high total return, consisting of Portfolio (Class S) ING Investments, LLC capital appreciation and current Subadviser : income. ING Clarion Real Estate Securities LLC ING DFA Global Allocation Portfolio Investment Adviser : Seeks high level of total return, (Class I) 1 Directed Services LLC consisting of capital appreciation and Subadviser : income. Dimensional Fund Advisors LP ING DFA World Equity Portfolio Investment Adviser : Seeks long-term capital appreciation. (Class I) 1 Directed Services LLC Subadviser : Dimensional Fund Advisors LP ING FMR SM Diversified Mid Cap Investment Adviser : Seeks long-term growth of capital. Portfolio (Class I) Directed Services LLC Subadviser : Fidelity Management & Research Company ING Franklin Templeton Founding Investment Adviser : Seeks capital appreciation and Strategy Portfolio (Class I) 1 Directed Services LLC secondarily, income. ING Global Resources Portfolio Investment Adviser : A non-diversified portfolio that seeks (Class I) Directed Services LLC long-term capital appreciation. Subadviser : ING Investment Management Co. ING Invesco Van Kampen Growth Investment Adviser : Seeks long-term growth of capital and and Income Portfolio (Class S) Directed Services LLC income. Subadviser : Invesco Advisers, Inc. ING JPMorgan Emerging Markets Investment Adviser : Seeks capital appreciation. Equity Portfolio (Class I) Directed Services LLC Subadviser : J.P. Morgan Investment Management Inc. ING JPMorgan Small Cap Core Investment Adviser : Seeks capital growth over the long Equity Portfolio (Class I) Directed Services LLC term. Subadviser : J.P. Morgan Investment Management Inc. ING Large Cap Growth Portfolio Investment Adviser : Seeks long-term capital growth. (Class I) Directed Services LLC Subadviser : ING Investment Management Co. ING Limited Maturity Bond Investment Adviser : Seeks highest current income consistent Portfolio (Class S) Directed Services LLC with low risk to principal and liquidity Subadviser : and secondarily, seeks to enhance its ING Investment Management Co. total return through capital appreciation when market factors, such as falling interest rates and rising bond prices, indicate that capital appreciation may be available without significant risk to principal. X.18517-11 Page 3 of 9 April 2011 Investment Adviser/ Fund Name Subadviser Investment Objective ING Liquid Assets Portfolio (Class I) Investment Adviser : Seeks high level of current income Directed Services LLC consistent with the preservation of Subadviser : capital and liquidity. ING Investment Management Co. ING MFS Total Return Portfolio Investment Adviser : Seeks above-average income (Class I) Directed Services LLC (compared to a portfolio entirely Subadviser : invested in equity securities) consistent Massachusetts Financial Services with the prudent employment of Company capital. Secondarily seeks reasonable opportunity for growth of capital and income. ING MFS Utilities Portfolio (Class I) Investment Adviser : Seeks total return. Directed Services LLC Subadviser : Massachusetts Financial Services Company ING Marsico Growth Portfolio Investment Adviser : Seeks capital appreciation. (Class I) Directed Services LLC Subadviser : Marsico Capital Management, LLC ING PIMCO Total Return Bond Investment Adviser : Seeks maximum total return, consistent Portfolio (Class I) Directed Services LLC with preservation of capital and prudent Subadviser : investment management. Pacific Investment Management Company LLC ING Pioneer Fund Portfolio (Class I) Investment Adviser : Seeks reasonable income and capital Directed Services LLC growth. Subadviser : Pioneer Investment Management, Inc. ING Pioneer Mid Cap Value Investment Adviser : Seeks capital appreciation. Portfolio (Class I) Directed Services LLC Subadviser : Pioneer Investment Management, Inc. ING Retirement Growth Portfolio Investment Adviser : Seeks a high level of total return (Class I) 1 Directed Services LLC (consisting of capital appreciation and Asset Allocation Consultants : income) consistent with a level of risk Asset Allocation Committee that can be expected to be greater than that of ING Retirement Moderate Growth Portfolio. ING Retirement Moderate Growth Investment Adviser : Seeks a high level of total return Portfolio (Class I) 1 Directed Services LLC (consisting of capital appreciation and Asset Allocation Consultants : income) consistent with a level of risk Asset Allocation Committee that can be expected to be greater than that of ING Retirement Moderate Portfolio but less than that of ING Retirement Growth Portfolio. ING Retirement Moderate Portfolio Investment Adviser : Seeks a high level of total return (Class I) 1 Directed Services LLC (consisting of capital appreciation and Asset Allocation Consultants : income) consistent with a level of risk Asset Allocation Committee that can be expected to be less than that of ING Retirement Moderate Growth Portfolio. X.18517-11 Page 4 of 9 April 2011 Investment Adviser/ Fund Name Subadviser Investment Objective ING T. Rowe Price Capital Investment Adviser : Seeks, over the long-term, a high total Appreciation Portfolio (Class I) Directed Services LLC investment return, consistent with the Subadviser : preservation of capital and prudent T. Rowe Price Associates, Inc. investment risk. ING T. Rowe Price Equity Income Investment Adviser : Seeks substantial dividend income as Portfolio (Class I) Directed Services LLC well as long-term growth of capital. Subadviser : T. Rowe Price Associates, Inc. ING T. Rowe Price International Investment Adviser : Seeks long-term growth of capital. Stock Portfolio (Class I) Directed Services LLC Subadviser : T. Rowe Price Associates, Inc. ING U.S. Stock Index Portfolio Investment Adviser : Seeks total return. (Class I) Directed Services LLC Subadviser : ING Investment Management Co. ING Baron Small Cap Growth Investment Adviser : Seeks capital appreciation. Portfolio (Class I) Directed Services LLC Subadviser : BAMCO, Inc. ING Columbia Small Cap Value II Investment Adviser : Seeks long-term growth of capital. Portfolio (Class I) Directed Services LLC Subadviser : Columbia Management Investment Advise rs, LLC ING Global Bond Portfolio (Class S) Investment Adviser : Seeks to maximize total return through Directed Services LLC a combination of current income and Subadviser : capital appreciation. ING Investment Management Co. ING Invesco Van Kampen Comstock Investment Adviser : Seeks capital growth and income. Portfolio (Class I) Directed Services LLC Subadviser : Invesco Advisers, Inc. ING Invesco Van Kampen Equity Investment Adviser : Seeks total return, consisting of long- and Income Portfolio (Class I) Directed Services LLC term capital appreciation and current Subadviser : income. Invesco Advisers, Inc. ING JPMorgan Mid Cap Value Investment Adviser : Seeks growth from capital appreciation. Portfolio (Class I) Directed Services LLC Subadviser : J. P. Morgan Investment Management Inc. ING Oppenheimer Global Portfolio Investment Adviser : Seeks capital appreciation. (Class I) Directed Services LLC Subadviser : OppenheimerFunds, Inc. ING Pioneer High Yield Portfolio Investment Adviser : Seeks to maximize total return through (Class I) Directed Services LLC income and capital appreciation. Subadviser : Pioneer Investment Management, Inc. X.18517-11 Page 5 of 9 April 2011 Investment Adviser/ Fund Name Subadviser Investment Objective ING T. Rowe Price Diversified Mid Investment Adviser : Seeks long-term capital appreciation. Cap Growth Portfolio (Class I) Directed Services LLC Subadviser : T. Rowe Price Associates, Inc. ING UBS U.S. Large Cap Equity Investment Adviser : Seeks long-term growth of capital and Portfolio (Class I) Directed Services LLC future income. Subadviser : UBS Global Asset Management (Americas) Inc. ING Balanced Portfolio (Class I) Investment Adviser : Seeks total return consisting of capital ING Investments, LLC appreciation (both realized and Subadviser : unrealized) and current income; the ING Investment Management Co. secondary investment objective is long- term capital appreciation. ING Intermediate Bond Portfolio Investment Adviser : Seeks to maximize total return (Class I) ING Investments, LLC consistent with reasonable risk. The Subadviser : portfolio seeks its objective through ING Investment Management Co. investments in a diversified portfolio consisting primarily of debt securities. It is anticipated that capital appreciation and investment income will both be major factors in achieving total return. ING Growth and Income Portfolio Investment Adviser : Seeks to maximize total return through (Class I) ING Investments, LLC investments in a diversified portfolio of Subadviser : common stocks and securities ING Investment Management Co. convertible into common stocks. It is anticipated that capital appreciation and investment income will both be major factors in achieving total return. ING Index Plus LargeCap Portfolio Investment Adviser : Seeks to outperform the total return (Class I) ING Investments, LLC performance of the S&P 500 ® Index, Subadviser : while maintaining a market level of ING Investment Management Co. risk. ING Index Plus MidCap Portfolio Investment Adviser : Seeks to outperform the total return (Class I) ING Investments, LLC performance of the Standard & Poor’s Subadviser : MidCap 400 Index, while maintaining a ING Investment Management Co. market level of risk. ING Index Plus SmallCap Portfolio Investment Adviser : Seeks to outperform the total return (Class I) ING Investments, LLC performance of the Standard & Poor’s Subadviser : SmallCap 600 Index, while maintaining ING Investment Management Co. a market level of risk. ING International Index Portfolio Investment Adviser : Seeks investment results (before fees (Class S) ING Investments, LLC and expenses) that correspond to the Subadviser : total return of a widely accepted ING Investment Management Co. international index. ING Russell TM Large Cap Growth Investment Adviser : A non diversified portfolio that seeks Index Portfolio (Class I) ING Investments, LLC investment results (before fees and Subadviser : expenses) that correspond to the total ING Investment Management Co. return of the Russell Top 200 ® Growth Index. X.18517-11 Page 6 of 9 April 2011 Investment Adviser/ Fund Name Subadviser Investment Objective ING Russell TM Large Cap Index Investment Adviser: Seeks investment results (before fees Portfolio (Class I) ING Investments, LLC and expenses) that correspond to the Subadviser: total return of the Russell Top 200 ® ING Investment Management Co. Index. ING Russell TM Large Cap Value Investment Adviser: A non diversified portfolio that seeks Index Portfolio (Class I) ING Investments, LLC investment results (before fees and Subadviser: expenses) that correspond to the total ING Investment Management Co. return of the Russell Top 200 ® Value Index. ING Russell TM Mid Cap Growth Investment Adviser : A non-diversified portfolio that seeks Index Portfolio (Class I) ING Investments, LLC investment results (before fees and Subadviser : expenses) that correspond to the total ING Investment Management Co. return of the Russell Midcap ® Growth Index. ING Russell TM Small Cap Index Investment Adviser: Seeks investment results (before fees Portfolio (Class I) ING Investments, LLC and expenses) that correspond to the Subadviser: total return of the Russell 2000 ® Index. ING Investment Management Co. ING Small Company Portfolio Investment Adviser : Seeks growth of capital primarily (Class I) ING Investments, LLC through investment in a diversified Subadviser : portfolio of common stocks of ING Investment Management Co. companies with smaller market capitalizations. ING U.S. Bond Index Portfolio Investment Adviser : Seeks investment results (before fees (Class I) ING Investments, LLC and expenses) that correspond to the Subadviser : total return of the Barclays Capital U.S. Neuberger Berman Fixed Income LLC Aggregate Bond Index. ING SmallCap Opportunities Investment Adviser : Seeks long-term capital appreciation. Portfolio (Class I) ING Investments, LLC Subadviser : ING Investment Management Co. Neuberger Berman AMT Socially Investment Adviser : Seeks long-term growth of capital by Responsive Portfolio ® (Class I) Neuberger Berman Management LLC investing primarily in securities of Subadviser : companies that meet the portfolio’s Neuberger Berman LLC financial criteria and social policy. 1 This fund is structured as a “fund of funds.” A fund structured as a “fund of funds” may have higher fees and expenses than a fund that invests directly in debt and equity securities because it also incurs the fees and expenses of the underlying funds in which it invests. Please refer to the fund prospectus for information about the aggregate annual operating expenses of the fund and its corresponding underlying fund or funds. X.18517-11 Page 7 of 9 April 2011 IMPORTANT INFORMATION ABOUT FUNDS CLOSED TO NEW INVESTMENT The subaccounts that invest in the following funds have been closed to new investment: Fidelity ® VIP Investment Grade Bond Portfolio ING American Century Small-Mid Cap Value Portfolio ING Clarion Real Estate Portfolio ING International Value Portfolio ING Large Cap Value Portfolio ING MidCap Opportunities Portfolio ING PIMCO Total Return Portfolio ING Strategic Allocation Conservative Portfolio ING Strategic Allocation Growth Portfolio ING Strategic Allocation Moderate Portfolio Policy owners who have policy value allocated to one or more of the subaccounts that correspond to these funds may leave their policy value in those subaccounts, but future allocations and transfers into those subaccounts are prohibited. If your most recent premium allocation instructions includes a subaccount that corresponds to one of these funds, premium received that would have been allocated to a subaccount corresponding to one of these funds may be automatically allocated among the other available subaccounts according to your most recent premium allocation instructions. If your most recent allocation instructions do not include any available funds, you must provide us with alternative allocation instructions or the premium payment will be returned to you. You may give us alternative allocation instructions by contacting our ING Customer Service Center at P.O. Box 5011, Minot, ND 58702-5011, 1-877-886-5050 or www.ingservicecenter.com. See the “Transfers” section beginning on page 43 of your policy prospectus for information about making allocation changes. Your failure to provide us with alternative allocation instructions before we return your premium payment(s) may result in your policy entering the 61 day grace period and/or your policy lapsing without value. See the “Lapse” section on page 48 of your policy prospectus for more information about how to keep your policy from lapsing. See also the “Reinstatement” section on page 49 of your policy prospectus for information about how to put your policy back in force if it has lapsed. IMPORTANT INFORMATION ABOUT THE COMPANY’S INTEREST BEARING RETAINED ASSET ACCOUNT Unless the beneficiary elects otherwise, death benefit proceeds generally will be paid into an interest bearing retained asset account that is backed by our general account. This account is not FDIC insured and can be accessed by the beneficiary through a draftbook feature. The beneficiary may access the entire death benefit proceeds at any time through the draftbook without penalty. Interest credited on this account may be less than could be earned if the lump-sum payment was invested outside of the policy. Additionally, interest credited on this account may be less than interest paid under other settlement options available through the policy, and we seek to earn a profit on this account. At the time of death benefit election, the beneficiary may elect to receive the death benefit proceeds directly by check rather than through the retained asset account draftbook feature by notifying us at the ING Customer Service Center at P.O. Box 5011, Minot, ND 58702-5011, 1-877-886-5050 or www.ingservicecenter.com. X.18517-11 Page 8 of 9 April 2011 MORE INFORMATION IS AVAILABLE More information about the funds available through your policy. including information about the risks associated with investing in them, can be found in the current prospectus and Statement of Additional Information for each fund. You may obtain these documents by contacting us at our: ING Customer Service Center P.O. Box 5011 Minot, ND 58702-5011 1-877-886-5050 If you received a summary prospectus for any of the funds available through your policy, you may obtain a full prospectus and other fund information free of charge by either accessing the internet address, calling the telephone number or sending an email request to the email address shown on the front of the fund’s summary prospectus. X.18517-11 Page 9 of 9 April 2011
